DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. USP (10,659,540). Although the conflicting claims are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming certain claim elements. The application’s claims are nearly identical in every other aspect to the patented claims. It is the Examiner’s position that broadening the patented claims by not claiming certain claim elements of the patented claims would have been obvious to one of ordinary skill in the art in view of the patented claims. It is important to note that the instant application 16/847,231 is a continuation of the application 15/470,390 which yielded patent (U.S. Patent No. 10,659,540) used herein as the basis for the obviousness-type double patenting rejection. The applicant is attempting to broaden the parent applications claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application would unjustly extend Applicant patent protection beyond the statutory period, at the same time, granting broader protection to the applicant.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Cordeiro US (2014/0010186) in view of AMINI et al. US (2015/0103663). 

Regarding Claim 1, Cordeiro discloses a multi-band wireless communications device (see Fig. 5 i.e., Multiband communication device 500) comprising: a multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) including: 
a multi-band transmitter (see Fig. 5 i.e., signaling Interface (arrows) between multiband management entity 506 and BB & Lower MAC portions 502 will transmit and receive signals to/from the multiband transceiver 502 for managing the multiband operations & Para’s [0033-0034] i.e., Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands). 

and a multi-band receiver (see Fig. 5 i.e., signaling Interface (arrows) between multiband management entity 506 and BB & Lower MAC portions 502 will transmit and receive signals to/from the multiband transceiver 502 for managing the multiband operations & Para’s [0033-0034] i.e., Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands)

and a transmitter traffic steering engine (see Fig. 5, Multiband Management entity 506 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0019], [0031], & [0033-0035]).  

and a plurality of lower MAC portions (see Fig. 5 i.e., BB & Lower Mac portions within 502 & Para [0034]) each including: a Media Access Controller (MAC) transmitter (see Fig. 5 & Para [0034] i.e., transceiver portions 504, 514, and 524 for communicating in various frequency bands), a Media Access Controller (MAC) receiver (see Fig. 5 & Para [0034] i.e., transceiver portions 504, 514, and 524 for communicating in various frequency bands), and a Physical Layer (PHY) air interface (see Fig. 5 & Para [0034] i.e., Multiband communication device portion 500 may include a multiband transceiver 502 which may include physical-layer (PHY) circuitry such as transceiver portions 504, 514, and 524 for communicating in various frequency bands)

the transmitter traffic steering engine routing packets to one or more of the lower MAC portions associated with a channel (see Fig. 5, Multiband Management entity 506 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0019], [0031], & [0033-0035] i.e., Multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands).  

at least based on channel availability, (see Fig. 2 & Para’s [0012-0013], [0018-0019] i.e., In some embodiments, the central controller 104 may determine channel activity on the channels 204, 214, 224 (Fig. 2) within the frequency bands 202, 212, 222 (Fig.2), may determine channel loading and may identify channels with available capacity, [0022], [0035] i.e., available channels and the frequency band associated with the available channels). 

see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) and routing the data traffic to the one or more of the lower MAC portions associated with a channel at least based on channel availability (see Fig. 5 i.e., BB & Lower Mac portions within 502 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0031] & [0034-0036] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands), Cordeiro does not explicitly teach a transmitter traffic steering engine included in the multi-band upper Media Access Controller portion and the transmitter traffic steering engine routing packets from a shared buffer queue to the one or more of the lower MAC portions associated with a channel at least based on channel availability. However the limitations would be rendered obvious in view of AMINI et al. US (2015/0103663).

AMINI discloses a multi-band wireless communications device comprising: a multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Fig.’s 5A-5B i.e., Upper MAC portions 521, 522, 523 & Para’s [0128-0130])

see Fig. 3C i.e., WLAN Modules 334, 336, 338 & Fig.’s 5A-5B i.e., Lower MAC portions 511, 512, 513 & Para’s [0128-0130])

a transmitter traffic steering engine (see Fig. 4 i.e., Load Balancing Module 422) included in the multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Para’s [0069-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used, [0096-0097], [0104], [0129] i.e., load balancing is performed in the upper MAC layer functions & [0131] i.e., the upper MAC layer is performed by the host processor).  

and the transmitter traffic steering engine routing packets from a shared buffer queue (see Para [0066] i.e., The host processor 335 and the WLAN modules 334, 336, 338 share part of a memory, such as a random access memory, where control and data packets can be exchanged) to the one or more of the lower MAC portions associated with a channel at least based on channel availability, (see Fig. 3C & Fig. 4, Load Balancing Module 422 & Para’s [0066-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used…The load balancing module 422 may choose which packet is transmitted on which band in a dynamic packet to a packet base, static base, or semi-static base, [0093-0098], [0104] i.e., the load balancing module 422 can decide which channels and bands to be used based upon the link conditions (e.g., path loss) for the link on which the packet is being transmitted, [0129] i.e., load balancing is performed in the upper MAC layer functions).  

(AMINI suggests the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability (see Para’s [0094-0095] & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the multi-band upper media access controller portion of the multiband communication device 500 which manages access to the wireless medium in each of the frequency bands by load balancing traffic between the frequency bands of the lower MAC portions associated with a channel as disclosed in the teachings of Cordeiro to include the transmitter traffic steering engine or load balancing module 422 as disclosed in AMINI for routing packets to one or more of the lower MAC portions associated with a channel because the motivation lies in AMINI that the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.